DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.

Status of Rejections
All previous rejections are withdrawn in view of applicant’s amendments
New grounds of rejection are necessitated by applicant’s amendments. 

Claims 29-38 and 41-55 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 29, 31, 32, 34-38, 41-46, 49, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al (US 2017/0267552 A1) in view of Gulla et al (US 2012/0125785 A1), Hashimoto et al (US 7,811,426 B2), and Hayashida (US 2011/0290642 A1).

Claim 29: Moon discloses a method of using an electrochemical cell to perform an electrochemical process (see e.g. abstract of Moon), 
the electrochemical cell comprising: 
an electrode (see e.g. #140 on Fig 1 of Moon) immersed in an electrolyte (water, see e.g. Fig 1 of Moon), the electrode comprising 
a substrate (such as titanium) and a coating on the substrate (see e.g. [0065]-[0066] of Moon);
the method comprising:
operating the electrochemical cell so as to reverse a polarity of electrical current flow through the electrode at least 3 times (see e.g. Fig 5 of Moon), which overlaps with the claimed range. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Moon does not explicitly teach that the coating comprises:
(a) a base layer comprising an oxide of a valve metal, the base layer being devoid of any platinum group metal oxide; 
(b) a lower layer comprising an oxide of a platinum group metal and/or an oxide of a precious metal, the lower layer being devoid of any valve metal oxide; 
(c) a mixed oxide primary layer comprising both: (i) an oxide of a platinum group metal and/or an oxide of a precious metal, and (ii) an oxide of a valve metal and/or an oxide of a group 15 metal; 
(d) an intermediate layer comprising an oxide of a platinum group metal and/or an oxide of a precious metal, the intermediate layer being devoid of any valve metal oxide; and 
(e) a mixed oxide upper layer comprising both: (i) an oxide of a platinum group metal and/or an oxide of a precious metal, and (ii) an oxide of a valve metal and/or an oxide of a group 15 metal.

	Moon discloses (e) a mixed oxide upper layer comprising both: (i) an oxide of a platinum group metal and/or an oxide of a precious metal, and (ii) an oxide of a valve metal and/or an oxide of a group 15 metal (mixture of platinum and tantalum, see e.g. [0065] of Moon). 

Gulla teaches an electrode comprising a titanium substrate, a barrier layer ((a)), and a platinum catalyster layer (see e.g. [0014] of Gulla). The barrier layer comprises of valve metals oxides (see e.g. [0016] of Gulla) applied to a titanium substrate (see e.g. [0014] of Gulla), which protects the substrate from corrosive attacks (see e.g. [0009] of Gulla). The barrier layer is grown from the substrate and has increased conductivity and decreases the growth of passivating layers. It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the coating of Moon to include the (a) barrier layer taught in Gulla to improve conductivity and reduce the growth of a passivating layer.

	Hashimoto teaches an electrode for brine electrolysis (see e.g. abstract of Hashimoto) that comprises a titanium substrate (see e.g. col 3, lines 38-40) with an intermediate layer and an electrocatalyst layer (see e.g. abstract of Hashimoto). The intermediate layer ((b)) is a platinum containing layer devoid of valve metals (see e.g. abstract of Hashimoto), which improves prolonged function and durability (see e.g. col 4, lines 64-67 of Hashimoto).  by further preventing the formation of passivating layers (see e.g. col 4, lines 51-56 of Hashimoto). 

Hayashida teaches an electrode catalyst coating for chlorine and water electrolysis (see e.g. [0003] of Hayashida) comprising multiple alternative layers of platinum group metals being devoid of valve metals and mixed metal oxide layers of platinum group metal and valve metals (see e.g. [0012] of Hayashida). These alternating layers have the benefit of producing lower amounts of byproducts with low overvoltage stability (see e.g. [0011] of Hayashida). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the coating of Benedette to include layers (c), (d), and (e) taught in Hayashia to produce an electrode with lower amounts of byproducts with low overvoltage stability.

The combination of Moon in view of Gulla, Hashimoto, and Hayashida would have the resulting structure of the base layer is in contact with the substrate, the lower layer is in contact with the base layer, and the mixed oxide primary layer is in contact with the lower layer.

Furthermore, Moon in view of Gulla, Hashimoto, and Hayashida teaches all the required structure and method steps for claim 29. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that the instant inventio and art combination would have similar characteristics/results, such as the electrode maintains an overpotential that does not change by more than 15%, and the coating does not lose any layers. 

Claim 31: Moon in view of Gulla, Hashimoto, and Hayashida teaches all the required structure and method steps for claim 31. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that the instant inventio and art combination would have similar characteristics/results, such as t the coating does not lose any layers and that the electrode maintains a near constant overpotential. 

Claim 32: Moon in view of Gulla, Hashimoto, and Hayashida teaches that the electrochemical process generates ozone (see e.g. [0063] of Moon). 

Claim 34: Moon in view of Gulla, Hashimoto, and Hayashida teaches that the coating has an exposed face (see e.g. Fig 1 of Moon). 

Moon in view of Gulla, Hashimoto, and Hayashida teaches that the exposed face is defined by the mixed oxide upper layer (see e.g. [0060] of Hayashida) in a non-preferred embodiment (see e.g. [0066] of Hayashida). MPEP § 2145 X D I states “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)”. 

Claim 35: Moon in view of Gulla, Hashimoto, and Hayashida teaches that the mixed oxide upper layer and the mixed oxide primary layer have the same composition (see e.g. [0030] of Hayashida). 

Claim 36: Moon in view of Gulla, Hashimoto, and Hayashida teaches that the intermediate layer and the lower layer have the same composition (see e.g. [0017] of Hayashida).

Claim 37: Moon in view of Gulla, Hashimoto, and Hayashida teaches that that the base layer comprises 5 layers (see e.g. [0027] of Gulla). 

Claim 38: Moon in view of Gulla, Hashimoto, and Hayashida a teaches that that the base layer comprises 5 layers (see e.g. [0027] of Gulla). 

Claim 41: Moon in view of Gulla, Hashimoto, and Hayashida teaches that the lower layer comprises 2~3 sublayers (“It is preferable for the unit layer comprising the first coating layer and the second coating layer to be piled by 2~3 layers”, see e.g. [0037] of Hayashida), which overlaps with the claimed range. 

Claim 42: Moon in view of Gulla, Hashimoto, and Hayashida teaches that the base layer is formed by multiple sublayers (see e.g. [0027] of Gulla), the lower layer is formed by multiple sublayers (“It is preferable for the unit layer comprising the first coating layer and the second coating layer to be piled by 2~3 layers”, see e.g. [0037] of Hayashida), and the mixed oxide upper layer is formed by multiple sublayers (see e.g. [0037] of Hayashida).

Claim 43: Moon in view of Gulla, Hashimoto, and Hayashida teaches that the mixed oxide primary layer consists of a single sublayer (see e.g. [0048] of Hayashida)

Claim 44: Moon in view of Gulla, Hashimoto, and Hayashida teaches that the intermediate layer comprises 1 sublayer (see e.g. [0049] of Hayashida).

Claim 45: Moon in view of Gulla, Hashimoto, and Hayashida teaches that the mixed oxide upper layer comprises a plurality of sublayers that all have the same composition (“It is preferable for the unit layer comprising the first coating layer and the second coating layer to be piled by 2~3 layers”, see e.g. [0037] of Hayashida). 

Claim 46: Moon in view of Gulla, Hashimoto, and Hayashida does not explicitly teach that the mixed oxide upper layer consists of 15-35 sublayers. However, Hayashida teaches using multiple sublayers (see e.g. [0037] of Hayashida) and achieving certain loadings for each layer (see e.g. [0049] of Hayashida). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify Moon in view of Gulla, Hashimoto, and Hayashida to adjust the number of sublayers of the mixed oxide upper layer to get the desired loading for the electrode. 

Claim 49: Moon in view of Gulla, Hashimoto, and Hayashida teaches that the electrochemical cell includes reversing the polarity of electrical current flow through the electrode during at least 3 cycle (see e.g. Fig 5 of Moon), which overlaps with the claimed range of at least 1,000 current reversal cycles. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. 

Claim 55: Moon in view of Gulla, Hashimoto, and Hayashida teaches that the base layer comprises a plurality of sublayers that all have the same composition (repeated application steps form multiple sublayers, see e.g. [0023] of Gulla). 

Claim(s) 30, 48, 33, and 50-54 (claim listings based on dependency, not numerical order) is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Gulla, Hashimoto, and Hayashida as applied to claim 29 above, and in further view of Jha et al (US 2016/0002076 A1). 

Claim 30: Moon in view of Gulla, Hashimoto, and Hayashida teaches that the method involves operating the electrode while it is immersed in the water (see e.g. Fig 1 of Moon), said reversal of polarity of electrical current flow through the electrode removing scale buildup from the electrode (see e.g. [0079] of Moon).

Benedetto does not explicitly teach that the electrolyte comprises water containing calcium carbonate in a range of 61 to 120 mg/L or more. Moon teaches using the device for water treatment (see e.g. Fig 1 of Moon). Jha teaches that electrolytic devices for water treatment (see e.g. abstract of Jha) can use hard water (see e.g. [0009] of Jha). Hard to moderately hard water contains 61-180 mg/L. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Moon to use water comprising 61-180 mg/L as taught in Jha when using the device to treat hard water. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Claim 48: Moon in view of Gulla, Hashimoto, and Hayashida teaches that the method involves operating the electrode while it is immersed in the water (see e.g. Fig 1 of Moon), said reversal of polarity of electrical current flow through the electrode removing scale buildup from the electrode (see e.g. [0079] of Moon).

Moon in view of Gulla, Hashimoto, and Hayashida does not explicitly teach that the electrolyte comprises water containing calcium carbonate in a range of 121 to 180 mg/L or more. Moon teaches using the device for water treatment (see e.g. Fig 1 of Moon). Jha teaches that electrolytic devices for water treatment (see e.g. abstract of Jha) can use hard water (see e.g. [0009] of Jha). Hard to moderately hard water contains 61-180 mg/L. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Moon to use water comprising 61-180 mg/L as taught in Jha when using the device to treat hard water. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Claim 33: Moon discloses a method of using an electrochemical cell to perform an electrochemical process (see e.g. abstract of Moon), 
the electrochemical cell comprising: 
an electrode (see e.g. #140 on Fig 1 of Moon) immersed in an electrolyte (water, see e.g. Fig 1 of Moon), the electrode comprising 
a substrate (such as titanium) and a coating on the substrate (see e.g. [0065]-[0066] of Moon);
the method comprising:
operating the electrochemical cell so as to reverse a polarity of electrical current flow through the electrode at least 3 times (see e.g. Fig 5 of Moon), which overlaps with the claimed range. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Moon does not explicitly teach that the coating comprises:
(a) a base layer comprising an oxide of a valve metal, the base layer being devoid of any platinum group metal oxide; 
(b) a lower layer comprising an oxide of a platinum group metal and/or an oxide of a precious metal, the lower layer being devoid of any valve metal oxide; 
(c) a mixed oxide primary layer comprising both: (i) an oxide of a platinum group metal and/or an oxide of a precious metal, and (ii) an oxide of a valve metal and/or an oxide of a group 15 metal; 
(d) an intermediate layer comprising an oxide of a platinum group metal and/or an oxide of a precious metal, the intermediate layer being devoid of any valve metal oxide; and 
(e) a mixed oxide upper layer comprising both: (i) an oxide of a platinum group metal and/or an oxide of a precious metal, and (ii) an oxide of a valve metal and/or an oxide of a group 15 metal.

	Moon discloses (e) a mixed oxide upper layer comprising both: (i) an oxide of a platinum group metal and/or an oxide of a precious metal, and (ii) an oxide of a valve metal and/or an oxide of a group 15 metal (mixture of platinum and tantalum, see e.g. [0065] of Moon). 

Gulla teaches an electrode comprising a titanium substrate, a barrier layer ((a)), and a platinum catalyster layer (see e.g. [0014] of Gulla). The barrier layer comprises of valve metals oxides (see e.g. [0016] of Gulla) applied to a titanium substrate (see e.g. [0014] of Gulla), which protects the substrate from corrosive attacks (see e.g. [0009] of Gulla). The barrier layer is grown from the substrate and has increased conductivity and decreases the growth of passivating layers. It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the coating of Moon to include the (a) barrier layer taught in Gulla to improve conductivity and reduce the growth of a passivating layer.

	Hashimoto teaches an electrode for brine electrolysis (see e.g. abstract of Hashimoto) that comprises a titanium substrate (see e.g. col 3, lines 38-40) with an intermediate layer and an electrocatalyst layer (see e.g. abstract of Hashimoto). The intermediate layer ((b)) is a platinum containing layer devoid of valve metals (see e.g. abstract of Hashimoto), which improves prolonged function and durability (see e.g. col 4, lines 64-67 of Hashimoto).  by further preventing the formation of passivating layers (see e.g. col 4, lines 51-56 of Hashimoto). 

Hayashida teaches an electrode catalyst coating for chlorine and water electrolysis (see e.g. [0003] of Hayashida) comprising multiple alternative layers of platinum group metals being devoid of valve metals and mixed metal oxide layers of platinum group metal and valve metals (see e.g. [0012] of Hayashida). These alternating layers have the benefit of producing lower amounts of byproducts with low overvoltage stability (see e.g. [0011] of Hayashida). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the coating of Benedette to include layers (c), (d), and (e) taught in Hayashia to produce an electrode with lower amounts of byproducts with low overvoltage stability.

The combination of Moon in view of Gulla, Hashimoto, and Hayashida would have the resulting structure of the base layer is in contact with the substrate, the lower layer is in contact with the base layer, and the mixed oxide primary layer is in contact with the lower layer.

Moon in view of Gulla, Hashimoto, and Hayashida teaches that the method involves operating the electrode while it is immersed in the water (see e.g. Fig 1 of Moon), said reversal of polarity of electrical current flow through the electrode removing scale buildup from the electrode (see e.g. [0079] of Moon).

Moon in view of Gulla, Hashimoto, and Hayashida does not explicitly teach that the electrolyte comprises water containing calcium carbonate in a range of 121 to 180 mg/L or more. Moon teaches using the device for water treatment (see e.g. Fig 1 of Moon). Jha teaches that electrolytic devices for water treatment (see e.g. abstract of Jha) can use hard water (see e.g. [0009] of Jha). Hard to moderately hard water contains 61-180 mg/L. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Moon to use water comprising 61-180 mg/L as taught in Jha when using the device to treat hard water. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Furthermore, Moon in view of Gulla, Hashimoto, Hayashida, and Jha teaches all the required structure and method steps for claim 29. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that the instant inventio and art combination would have similar characteristics/results, such as the electrode maintains an overpotential that does not change by more than 15%, and the coating does not lose any layers. 

Claim 50: Moon in view of Gulla, Hashimoto, Hayashida, and Jha teaches that the mixed oxide upper layer and the mixed oxide primary layer have the same composition (see e.g. [0030] of Hayashida).

Claim 51: Moon in view of Gulla, Hashimoto, Hayashida, and Jha teaches that the base layer is formed by multiple sublayers (see e.g. [0027] of Gulla), the lower layer is formed by multiple sublayers (“It is preferable for the unit layer comprising the first coating layer and the second coating layer to be piled by 2~3 layers”, see e.g. [0037] of Hayashida), and the mixed oxide upper layer is formed by multiple sublayers (see e.g. [0037] of Hayashida).

Claim 52: Moon in view of Gulla, Hashimoto, Hayashida, and Jha teaches that the mixed oxide upper layer comprises a plurality of sublayers that all have the same composition (“It is preferable for the unit layer comprising the first coating layer and the second coating layer to be piled by 2~3 layers”, see e.g. [0037] of Hayashida).

Claim 53: Moon in view of Gulla, Hashimoto, Hayashida, and Jha teaches that the aqueous electrolyte comprises water containing calcium carbonate in a range of 61 to 180 mg/L, which overlaps with the claimed range. 

Claim 54: Moon in view of Gulla, Hashimoto, Hayashida, and Jha teaches that said operating the electrochemical cell includes reversing the polarity of electrical current flow through the electrode during at least 4 current reversal cycle (see e.g. Fig 5 of Moon), which overlaps with the claimed range of at least 3,000 current reversal cycles. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. 

Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Gulla, Hashimoto, and Hayashida as applied to claim 29 above, and in further view of Greenspan (US 3293167). 

Claim 47: Moon in view of Gulla, Hashimoto, and Hayashida does not explicitly teach that the mixed oxide upper layer includes the oxide of the group 15 metal and comprises bismuth, antimony, or a combination thereof. Greenspan teaches that the addition of bismuth in a platinum based catalyst layer for brine electrolysis improves overvoltage (see e.g. col 2, lines 62-70 of Greenspan). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Moon in view of Gulla, Hashimoto, and Hayashida to include bismuth in the mixed oxide upper layer as taught in Greenspan to improve the layers overvoltage for brine electrolysis.

Response to Arguments
Applicant’s arguments filed on 04/21/2022 with respect to the rejection(s) of the claim(s) under 35 USC 103 over Benedetto have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Moon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795